Citation Nr: 0807747	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service for over fourteen years, 
ending in August 1983.  The veteran died in June 1985 and the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board as an 
attempt to reopen a claim which was subject to a prior final 
decision.  In May 2007, the Board determined that new and 
material evidence had been received to reopen the claim.  The 
Board then remanded the claim back to the RO for de novo 
adjudication.  The issue on appeal has been changed on the 
title page to reflect this development.  


FINDINGS OF FACT

1.  The veteran died in June 1985.  His death certificate 
lists the immediate cause of death as coronary thrombosis, of 
hours' duration.  No other cause of death was listed.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  A cardiac disability was not present during service and 
is not shown to be related to any injury or disease incurred 
in service

4.  A preponderance of the competent medical evidence of 
record does not support a finding that the veteran incurred 
an in-service injury or disease that caused his death.

5.  This case is not of such medical complexity as to require 
the opinion of an independent medical expert.


CONCLUSIONS OF LAW


1.  Service connection for the cause of the veteran's death 
is not warranted.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5103, 7109 (West 2002); 38 C.F.R. 
§§ 3.159, 3.328, 20.902 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 
2002, June 2003 and October 2005 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and adjudicated by 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the October 2005 VCAA letter 
expressly notified the appellant that she should submit any 
pertinent evidence in her possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the VCAA letters, and was provided 
with notice of the types of evidence necessary to establish 
any disability rating and/or the effective date in February 
2007.  The appellant's status as a veteran has never been at 
issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has not been afforded a VA review 
of the veteran's records and opinion.  As found below, 
however, there is no competent evidence of the presence of 
chronic cardiac problems in the service medical records or 
for several years thereafter.  Thus, a VA opinion concerning 
this issue is not warranted because any opinion which may 
link cardiac problems to the veteran's military service would 
be based on speculation as there is no evidence of an in-
service injury or disease of the heart.  Service connection 
can not be granted based on speculative evidence.  The Board 
finds the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.



Analysis

Service connection may be established for a disability  
resulting from a disease or injury incurred in or aggravated  
by active duty.  See 38 U.S.C.A. §§ 1110, 1131.  

For certain chronic disorders, to include cardiovascular-
renal disease, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38  C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. §  3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5, 3.312.

Associated with the claims file is a Coroner's Certificate of 
Death, dated in July 1985.  The document indicates the 
veteran died in June 1985.  The immediate cause of death was 
a coronary thrombosis, with an approximate interval between 
onset and death of hours.  No other medical conditions were 
noted.  

The appellant essentially contends that the veteran was 
involved in a motor vehicle accident during active duty which 
damaged the veteran's heart.  She opined that the in-service 
motor vehicle accident was the ultimate cause of the 
veteran's death.  

In order to establish service connection for cause of death, 
there must be (1) evidence of death; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12  
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].

In this case, there is no question that element (1) has been 
met.  The veteran's death certificate lists the immediate 
(and only) cause of death as coronary thrombosis.

With regard to element (2), during his lifetime the veteran 
was not service connected for any disability.  The veteran 
never submitted a claim of entitlement to service connection 
for any disability while he was alive.  However, "issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  See 38 C.F.R. § 
20.1106.

The private medical records and the service medical records 
document that the veteran was involved in a motor vehicle 
accident in May 1975.  The final hospital summary from a 
private facility indicates that the diagnoses were laceration 
of the forearm; contusion of the back with suspected fracture 
of the lumbar vertebrae which was not confirmed; and ileus.  
The only evidence in the service medical records of any 
problems pertaining to the veteran's heart is included in a 
report of a chest X-ray which was conducted in May 1975.  
Increased density was identified in the left retrocardiac 
region.  This was found to probably represent blood in the 
posterior mediastinum secondary to trauma in this region.  It 
was noted that a lateral view of the chest would help 
evaluate this region further.  There was no further reference 
to problems with blood in the left retrocardiac region.  A 
service medical record indicates that diagnoses as a result 
of the motor vehicle accident were contusion of the back; 
closed fractures of ribs 5-10 with no artery or nerve 
involvement; open laceration wound of the left forearm with 
no nerve or artery involvement; resolved ileus; strabismus 
and bilateral atelectasis at the bases.  The clinical and 
hospitalization records associated with the veteran's in-
service motor vehicle accident do not include any actual 
diagnoses of any cardiac problems.  The annotation of the 
presence of blood was merely an observation which apparently 
resolved without residuals as there were no further mentions 
of this finding in the service medical records.  

There is no actual diagnosis of any cardiac problem in the 
service medical records.  Clinical evaluations conducted in 
September 1965, November 1967, November 1970, and at 
discharge from active duty in April 1983, demonstrate that 
the veteran's heart was found to be normal during the 
examinations.

The only evidence of record which indicates that the veteran 
had a cardiac problem during active duty for any reasons, is 
the appellant's own allegations.  As a lay person, however, 
the appellant is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her 
opinion as to the existence and etiology of a cardiac 
disability is without probative value. 

The Board finds that there is no competent evidence 
documenting the presence of any cardiac disability in the 
service medical records.  Furthermore, there is no competent 
evidence of record which attributes cardiac problems 
diagnosed after the veteran's discharge to any incident of 
active duty.  Additionally, there is no competent evidence 
documenting the presence of cardiovascular-renal disease 
within one year of discharge which would allow for a grant of 
service connection on a presumptive basis.  See Forshey v. 
West, 12 Vet.  App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284  F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

In short, the preponderance of competent evidence of record 
shows that the veteran did not have any cardiac disorder, 
during service or for several years after service.

The Board finds that element (2) - evidence of in-service 
incurrence or aggravation of a disease or injury, is not 
supported by any competent evidence of record.  Hickson v. 
West, 12  Vet. App. 247, 253 (1999).  

With regard to element (3), medical evidence of a nexus 
between an in-service injury or disease and the cause of 
death, credible evidence is also lacking.  There is no 
evidence of record from any health care professional which 
attributes the cause of the veteran's death to the veteran's 
active duty service in any way including to any cardiac 
problems.  The only evidence of record which provides such a 
link is the appellant's own allegations.   These are not 
afforded any probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In sum, after a thorough review 
of the entire file, the Board finds that a preponderance the 
evidence does not show the required medical nexus.  Thus, the 
claim also fails on that basis.

The veteran's representative has requested an independent 
medical opinion.  When warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  38 U.S.C.A. § 7109; 38 C.F.R. § 
3.328.  The necessity of obtaining such an opinion is left to 
the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  The Board does not find, however, that 
evaluation of the issue on appeal involves a question of 
medical complexity or controversy in the medical community at 
large.  The medical evidence of record is sufficient and 
there is no suggestion of any complex or controversial 
matter.  The issue on appeal revolves around whether the 
cause of the veteran's death was due to a cardiac disability 
which was present during active duty.  This is a type of 
issue which the Board sees frequently.  Accordingly, a 
medical opinion from an independent medical expert is not 
warranted.  Id.  The appellant has failed to explain how the 
medical history in this case involves medical complexity or 
controversy requiring the opinion of an independent expert.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.328(a)-(b).

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
not warranted.  The claim is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


